285 S.W.3d 825 (2009)
STATE of Missouri, Respondent,
v.
Albert L. CAMPBELL, Appellant.
No. ED 91520.
Missouri Court of Appeals, Eastern District, Division Two.
June 23, 2009.
*826 Maleaner R. Harvey, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, John M. Reeves, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Albert Campbell (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of possession of a controlled substance, Section 195.202 RSMo (2000). Appellant was sentenced as a prior and persistent drug offender to a term of ten years' imprisonment. Appellant's sole point on appeal challenges the sufficiency of the evidence to sustain his conviction.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find there was sufficient evidence to sustain Appellant's conviction. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).